The petition alleges relator was convicted of a violation of the Indiana Securities Law and sentenced to the Indiana State Prison for the term of one to five years. The prayer is to mandate the respondents to rule upon the sufficiency of his bond to be let to bail pending appeal. See Ch. 283 of Acts 1935, § 9-2312, et seq., Burns' 1942 Replacement. However, relator has failed to comply with Rule 2-35 in that he did not set out in the petition, or make exhibits thereto, "certified copies of all pleadings, orders and entries pertaining to the subject matter." A disregard of this provision of the rule makes the petition insufficient. State ex rel. Sanders v. Reeves, Judge (1950),228 Ind. 293, 91 N.E.2d 912; Lester v. Grant Circuit Court
(1948), 226 Ind. 186, 78 N.E.2d 785.
The petition is denied.
JASPER, J. not participating.
NOTE. — Reported in 93 N.E.2d 200.